Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 90*—when evidence does not justify verdict for commissions. In an action to recover commissions for the sale of a machine by the defendant, alleged to have been made on information given him by the plaintiff, evidence held not to justify a verdict for the plaintiff. 2. Costs, § 76*—what judgment for costs entered against plaintiff on reversal and nil capiat. Where on the evidence the finding of the trial court should have been for the defendant, a judgment for the plaintiff was reversed and a judgment of nil capiat and for costs to be taxed against the plaintiff, both in the trial court and in the Appellate Court, was entered in the Appellate Court.